Case 2:08-cr-20548-NGE-RSW ECF No. 184 filed 10/06/20              PageID.1947     Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 UNITED STATES OF AMERICA,
                      Plaintiff,                          Case No. 08-20548
 v.                                                       Honorable Nancy G. Edmunds
 BURTON NORFLEET (D-3),

                      Defendant.
 _______________________________/

                   OPINION AND ORDER DENYING DEFENDANT’S
                   MOTION FOR COMPASSIONATE RELEASE [175]

        Defendant Burton Norfleet is currently in the custody of the Federal Bureau of

 Prisons (“BOP”) at the Beaumont Low Federal Correctional Institute in Texas. The

 matter is before the Court on Defendant’s motion for compassionate release due to the

 COVID-19 “emergency.” (Dkts. 175, 176.) The government opposes Defendant’s

 motion. (Dkts. 179, 182.) Defendant has filed a reply. (Dkt. 183.) The Court has

 reviewed the record in its entirety and finds that a hearing is not necessary. For the

 reasons set forth below, the Court DENIES Defendant’s motion for compassionate

 release.

 I.     Background

        On December 9, 2015, Defendant pleaded guilty to one count of conspiracy to

 possess with intent to distribute a controlled substance (heroin) in violation of of 21

 U.S.C. §§ 841(a)(1), 846. (Dkt. 54.) Defendant was sentenced to 120 months of

 imprisonment. (Dkt. 89.) His projected release date is August 24, 2025.




                                              1
Case 2:08-cr-20548-NGE-RSW ECF No. 184 filed 10/06/20              PageID.1948       Page 2 of 6




        Defendant is currently 52 years old. On May 19, 2020, Defendant submitted a

 request for administrative remedy to the BOP, asserting he faces a higher risk of death

 if he contracts COVID-19 due to his blood clots and requesting home confinement

 under the CARES Act. (See dkt. 175-1, PgID 1650.) That request was denied. (See

 id. at PgID 1652.)

        Defendant, thru counsel, now moves this Court for release based on the health

 concerns associated with the COVID-19 pandemic. He notes he has blood clots and

 sinus infections and that at the time of his motion, there were eight active cases of

 COVID-19 at his facility. Defendant states that it has been over a year since he was

 disciplined and that he has taken steps towards his rehabilitation, including the

 completion of a number of classes. Finally, he notes he was released on bond during

 the pendency of this case and allowed to voluntarily surrender to the BOP.

 II.    Analysis

        As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to

 modify terms of imprisonment as follows:

        the court, upon motion of the Director of the Bureau of Prisons, or upon
        motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant’s behalf or the lapse of 30 days from the receipt of
        such a request by the warden of the defendant’s facility, whichever is earlier,
        may reduce the term of imprisonment (and may impose a term of probation
        or supervised release with or without conditions that does not exceed the
        unserved portion of the original term of imprisonment), after considering the
        factors set forth in section 3553(a) to the extent that they are applicable, if
        it finds that—
                (i)    extraordinary and compelling reasons warrant such a
                reduction; . . .
                ...
                and that such a reduction is consistent with applicable policy
                statements issued by the Sentencing Commission . . . .



                                              2
Case 2:08-cr-20548-NGE-RSW ECF No. 184 filed 10/06/20             PageID.1949     Page 3 of 6




 The statute thus requires a defendant to both satisfy the exhaustion requirement and

 demonstrate that “extraordinary and compelling reasons” warrant a sentence reduction.

        A.     Whether Defendant Exhausted His Administrative Remedies

        In the early stages of the COVID-19 pandemic, some courts excused a

 defendant’s failure to exhaust his or her administrative rights with the BOP prior to

 bringing a motion for compassionate release. The Sixth Circuit has since held,

 however, that the administrative exhaustion requirement is mandatory and “must be

 enforced” when “properly invoked.” See United States v. Alam, 960 F.3d 831, 833-34

 (6th Cir. 2020). In so doing, the court noted that the exhaustion requirement ensures

 that prison administrators can both “prioritize the most urgent claims” and “investigate

 the gravity of the conditions supporting compassionate release and the likelihood that

 the conditions will persist.” See id. at 835.

        The government argues that Defendant did not satisfy the exhaustion

 requirement in this case because in his administrative request, he sought home

 confinement under the CARES Act, while he now seeks compassionate release under

 the First Step Act. As one court stated, however, “[h]ome confinement can be viewed

 as a term of art, or it can amount to a generic request to be allowed to reduce a

 sentence to eliminate part of a prison term.” See United States v. Ball, No. 14-20117,

 2020 U.S. Dist. LEXIS 149666, at *7 (E.D. Mich. Aug. 19, 2020). More generally

 speaking, courts have held that “[t]he exhaustion requirement should not be applied

 hyper-technically, and the request to the warden need not be identical in detail or

 specificity to the motion made in court.” See United States v. Haynes, No. 14-20083,

 2020 U.S. Dist. LEXIS 145107, at *4 (E.D. Mich. Aug. 13, 2020) (internal quotation



                                                 3
Case 2:08-cr-20548-NGE-RSW ECF No. 184 filed 10/06/20               PageID.1950         Page 4 of 6




 marks and citation omitted). Here, Defendant clearly sought home confinement due to

 the pandemic and his blood clots in his administrative request.1 While he mentioned the

 CARES Act and not the First Step Act, he provided enough information to allow the

 Warden to investigate and address the issue. Thus, the Court finds that Defendant has

 exhausted his administrative remedies.

        B.     Whether Defendant is Entitled to a Sentence Reduction

        Defendant argues that the heightened risk he faces from COVID-19 due to his

 blood clots and sinus infections, along with the spread of the virus within the federal

 prison system, constitutes extraordinary and compelling reasons in this case. The

 government argues, however, that Defendant has failed to establish he is entitled to the

 relief he seeks.

        The applicable Sentencing Commission policy statement sets forth the following

 four categories of “extraordinary and compelling reasons” for release: (A) medical

 condition of the defendant, (B) age of the defendant, (C) family circumstances, and (D)

 a “reason other than, or in combination with, the reasons described in subdivisions (A)

 through (C)” “[a]s determined by the Director of the Bureau of Prisons,” also known as

 the catch-all provision. See U.S.S.G. § 1B1.13, commentary n.1. The medical

 condition category includes cases where “[t]he defendant is—(I) suffering from a serious

 physical or medical condition . . . that substantially diminishes the ability of the




        1
        It appears Defendant submitted along with his administrative request a form
 which described his efforts towards informally resolving the issue as “spoke with
 counselor – I’d like to be put in for compassionate release program.” (Dkt. 175-1, PgID
 1653.)
                                               4
Case 2:08-cr-20548-NGE-RSW ECF No. 184 filed 10/06/20            PageID.1951      Page 5 of 6




 defendant to provide self-care within the environment of a correctional facility and from

 which he or she is not expected to recover.” § 1B1.13, commentary n.1(A)(ii).

        Here, Defendant’s medical records confirm that he has blood clots and sinus

 infections. However, there is no evidence that these medical conditions are risk factors

 for severe illness from COVID-19.2 Nor are blood clots or sinus infections identified as

 such by the Centers for Disease Control and Prevention. See generally People with

 Certain Medical Conditions, Centers for Disease Control and Prevention,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-

 risk.html. And while Defendant’s generalized concerns regarding the COVID-19

 pandemic are legitimate, his risk of contracting the virus is the same as any other

 inmate in federal custody. Thus, Defendant has not met his burden of establishing that

 his health concerns, even in the context of the COVID-19 pandemic, constitute

 extraordinary and compelling reasons warranting a sentence reduction. And even if

 Defendant could meet this burden, the Court would not grant him compassionate

 release.

        Section 1B1.13 provides that a defendant’s sentence should be reduced under §

 3582(c)(1)(A) only if releasing the inmate will not pose a danger to the safety of others

 or the community. § 1B1.13(2) (citing 18 U.S.C. § 3142(g)). Also, the Court must

 consider the sentencing factors in 18 U.S.C. § 3553(a) to the extent that they are

 applicable. See § 3582(c)(1)(A). These factors include the defendant’s history and

 characteristics, the seriousness of the offense, the need to promote respect for the law




        2
        The research Defendant cites to indicates that blood clots are a possible
 complication of COVID-19, not a risk factor.
                                              5
Case 2:08-cr-20548-NGE-RSW ECF No. 184 filed 10/06/20             PageID.1952    Page 6 of 6




 and provide just punishment for the offense, general and specific deterrence, protection

 of the public, and the need to avoid unwarranted sentencing disparities. See § 3553(a).

        While Defendant was found not to be a danger to society and released on bond

 during the pendency of this case, his underlying offense is very serious. Defendant was

 therefore appropriately sentenced to a term of 120 months of imprisonment. He has

 served only four years of that ten-year term so far. Thus, even though the Court

 commends Defendant on his efforts towards positive rehabilitation, it finds that a

 sentence reduction would not be consistent with the § 3553(a) factors.

 III.   Conclusion

        Based upon the foregoing, Defendant’s motion for compassionate release is

 DENIED.

        SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge


 Dated: October 6, 2020


 I hereby certify that a copy of the foregoing document was served upon counsel of record
 on October 6, 2020, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager




                                             6
